Opinion by
Wickham, J.,
A careful examination of the facts furnished us by the audit- or’s report in this case, the evidence not being printed, satisfies us that the court below committed no error.
While the original building described in the report of the learned auditor, and represented, we suppose, with reasonable-fidelity, in the pictures offered in evidence, was changed, still the changes were merely alterations and additions within the meaning of the Act of May 18, 1887, P. L. 118. This act requires notice of the intention to file a lien to be given the owner or reputed owner, or his agent, at the time of doing work or furnishing materials in and about repairs, alterations, or additions to a building. It is conceded that no notice was given.
*652The original building, situate in the borough of Lansdale, was two stories high, with an attic equivalent to a third story. Each of the three floors was divided into five apartments, those on the second and third floors being bed rooms. It had a front of about forty feet on Main street, and, including the kitchen, extended back along Broad street about fifty-six feet. The owner used it as a hotel, and desiring to enlarge it, built a three-story addition thereto on the west side, the new part fronting about sixty feet on Main street, and running back therefrom about forty feet. The walls of the addition were of stone to correspond with those of the old building, the porches were connected so as to form one continuous porch along Main street, and the roofs of the two buildings properly united. Communication between the new and old parts of the compound structure was had through a door in the cellar, two doors on the first floor, one on the second, and one on the third, all cut through the west wall of the old building. The only interior changes made in the latter were on the first floor, and consisted of the removal of folding doors between two rooms and a slight modification of one of the stairways. The exterior walls along Main and Broad streets, and the doors, windows, porches, cornices, etc., therein and thereon were not changed in any way. The cost of the improvements is not given by the learned auditor, except so far as it may be inferred from his finding that “ They were of no mere ordinary character, but in extent were almost if not quite as great as the original building itself.” It may be assumed, therefore, that the new and the old parts of the building were about equal in value. During the whole time that the addition was being built, the owner occupied and used the original structure as a licensed hotel, entertaining his guests and customers as before.
The above facts, found by the learned auditor and not excepted to, fully vindicate his conclusion, that the materials furnished by the appellant were for alterations and additions to an existing building, and that not having given the notice required by law, the appellant was not entitled to a lien.
In Seifert’s Appeal, 158 Pa. 57, a case in its main facts not unlike the present one, the owner of a two-story frame building, having a width of twenty-two and a depth of sixty feet, the lower part used as a store, and the upper as a dwelling, built *653thereto, along the west side, an addition twenty-five by eighty feet, took ont all the partitions in the second story of the old building, removed the roof, and the west wall of the upper story, spliced the studding in the southeast and north walls so as to raise this story to the level of the corresponding story of-the addition, put both parts under one roof, and fitted out the whole upper story as an opera house, and the lower part as a store room. It was held that these changes, although more extensive and far reaching in their character and results than those shown in the case in hand, did not create a substantially new'building. See also Landis’ Appeal, 10 Pa. 379; Murphy’s Appeal, 158 Pa. 497.
That the union of the new and old buildings has resulted as the learned auditor says in “ one harmonious whole ” stamped “ with a new and distinctive character ” is not enough to make the structure a new building in the eye of the law. As the learned auditor adds, by way of explanation, “ nevertheless the fact remains, that this effect or change of appearance is the result of an addition or extension harmonizing with the materials and architecture of the original building, and not caused by any material change in the old building itself. That still remains practically untouched.”
A modern architect, by adding to an old building two or three porches, a gable or two, two or three dormer windows, changing the chimney tops, and repainting the whole, can at a comparatively small cost so change the appearance of the original structure, that its owner, if absent during the progress of the improvements, might not recognize it on his return, save by the surroundings; still these things would after all be merely alterations, additions, and repairs.
Cases may occur where the extent, character, and value of the additions are, comparatively speaking, so costly and great as to make the original building only worth considering as an element of the new. Whenever this happens, the courts will not hesitate to apply the rule compressed in the maxim, “ De minimis lex non curat.” The present case is not of that character.
It is not necessary to add anything farther to what is contained in the report of the learned auditor and the opinion of the learned judge of the court below.
Decree affirmed and appellant directed to pay the costs of the appeal.